Case 4:18-cV-O4108-RAL Document 38 Filed 10/15/18 Page 1 of 2 Page|D #: 286

UNITED STATES DISTRICT COURT
DISTRICT OF SOUTH DAKOTA

SOUTHERN DIVISION

G. MATT JOHNSON and
LORA HUBBEL,

Civ.18-4 lOB-RAL

SECOND
AFFIDAVIT
OF
ANN F. MINES BAILEY

Plaintiffs,
and

TERRY LEE LaFLEUR,
Intervenor Plaintiff,
v.

SHANTEL KREBS, Secretaiy of State,
in her official capacity,

\~Fl'--¢\--¢'--f--¢--¢\_¢--»\_-¢~_d~_r~_r~_u~_r\_¢~_¢

Defendant.

I, Ann F. Mines Bailey, being first duly sworn upon oath, states as follows:

1. I am counsel of record for Defendant in the above-entitled action.

2. I am making a limited appearance in this matter for the purpose of
contesting the jurisdiction of the Court.

3. Attached hereto as Exhibit G, per the Court’s request, is a true and correct
copy of the transcript of the state court proceedings in Lederman v. Krebs, et
al., 32 CIV XX-XXXXXXX, held in the Sixth Judicial Circuit in South Dakota
before the I-Ion. Patricia J. DeVaney. l received this copy of the transcript

from the court reporter on Octobcr 5, 2018.

Case 4:18-cV-O4108-RAL Document 38 Filed 10/15/18 Page 2 of 2 Page|D #: 287

4. To further assist the Court in reviewing what issues were before the state
court in the underlying proceedings, l am also providing the following

documents which were filed in conjunction with that state court proceeding:

l

Exhibit I-l: Petitioner’s Memorandum in Support of Application for
Wiit of Prohibiaon;
o Exhibit l: Secretary of State’s Pretrial Brief;

o Exhibit J: Plaintii`f LaFleur’s. Motion to Intervene and Affidavit in

Support; and

Exhibit K: South Dakota Supreme Court’s Order Dismissing Appeal

dated September 2 l , 2018.

Dated in Pierre, South Dakota this 15th day of October 2018.

' <7‘€@\,@@,)

` Ann F. Mines §a_iey, Affia@

Subscribed and sworn to before me, a notary public, this 15th day of

October 2018. ` &
._ 4 §§ "`

(SEAL § coal mesa % N<)tary Pubhc _ south D.a<ota

‘ kg NoTARY Puel.\c §
90 State oiSouth Dakota l\

My commission expires:' 8-22-24

uschAFM G. Matt Johnson and Lora Hubbel and 'I`eny LaFleur v. Shantel K.rebs - AfEidavit [cm]

2

